DETAILED ACTION
	Claims 16-30 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 16-22 and 26-30) in the reply filed on 02/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.
The Office Action dated 12/13/2021 required the following species elections for which the applicant has made no response, a response to the species election is required:
Species of phosphoketolase having sedoheptulose-7-phosphate phosphoketolase activity:  Applicant is required to elect one species selected from SEQ ID NO: 1 and 2.
Species of claims 20 and 22:  Applicant is required to elect one enzyme as recited in claims 20 and 22 selected from fructose-6-phosphoketolase, a xylulose-5- phosphoketolase, a sedoheptulose-1,7-bisphosphate aldolase, a sedoheptulose-1,7-bisphosphatase, a ribose-5-phosphate isomerase, a ribulose-5-phosphate epimerase, a triose phosphate isomerase, a transaldolase, a fructose 1,6-bisphosphate aldolase and a fructose 1,6-bisphosphatase.
Species of claim 24:  Applicant is required to elect one species selected from a phosphoglycerate kinase, a phosphofructokinase and a glucose-6-phosphate dehydrogenase.
Species of molecule of interest:  Applicant is required to elect one molecule of interest selected from polyketides, polyhydroxyalcanoates, 3-hydroxypropionate, 3-hydrobutyrate, 3-hydroxyvalerate, 3- hydroxyhexanoate, fatty alcohols, fatty acids, glutamic acid, glutamine, aspartate, asparagine, proline, 
Species of microorganism:  Applicant is required to elect one species of microorganism selected from E. coli and S. cerevisiae.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See, for example, page 31, line 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



MPEP 2173.05(q) provides: "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101.” 
Here, claim 29 recites “The use of a micro-organism according to claim 16” which is interpreted as a claim directed towards a “use” that is not purported to claim a process, machine, manufacture, or composition of matter such that claim 29 fails to comply with 35 U.S.C. 101 in view of the guidance provided by MPEP 2173.05(q).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20, 22, 26, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	MPEP 2173.05(h) provides: A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
	Claims 20, 22, 26, 29 and 30 all recite a Markush groups as an open list of alternatives by reciting “selected from the group comprising.”  As such, claims 20, 22, 26, 29 and 30 are rejected in view of the 
	MPEP 2173.05(d) provides: “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”
	Claim 17 recites “preferably the phosphoketolase comprising a sequence set forth in SEQ ID NO: 2.”  Claims 26, 29 and 30 all recite hydroxyacids (including 3-hydroxypropionate, 3-hydrobutyrate, 3-hydroxyvalerate and 3- hydroxyhexanoate) and amino acids (glutamic acid, glutamine, aspartate, asparagine, proline, arginine, methionine, threonine, cysteine, succinate, lysine, leucine, isoleucine).
	In claim 17, the statement “preferably the phosphoketolase comprising a sequence set forth in SEQ ID NO: 2” makes it unclear if claim 17 requires a phosphoketolase having any sequence of SEQ ID NO: 2.  As such, an ordinarily skilled artisan cannot interpret the metes and bounds of the claim so as to understand how to avoid infringement such that the claim is rejected under 35 U.S.C. 112(b).
	In claims 26, 29 and 30, it is not clear if the features in parenthesis, as quoted above, are members of the recited Markush groups or merely exemplary.  For this reason, an ordinarily skilled artisan cannot interpret the metes and bounds of the claim so as to understand how to avoid infringement such that the claim is rejected under 35 U.S.C. 112(b).
	Further regarding claim 29, MPEP 2173.05(q)(I) provides “It is appropriate to reject a claim that recites a use but fails to recite steps under 35 U.S.C. 101 and 35 U.S.C. 112(b) if the facts support both rejections.” As indicted above, claim 39 recites a use but fails to recite steps under 35 U.S.C. 101.  As such, claim 29 is further rejected under 35 U.S.C. 112(b) since the facts support both rejections.  Specifically, “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b).” MPEP 2173.05(q).  Here in claim 29, no steps of a method are recited such that rejection under 35 U.S.C. 112(b) is deemed appropriate.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical 
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
Genus of claim 17
Claim scope
Claim 17 recites “a Bifidobacterium longum phosphoketolase or a functional variant thereof, preferably the phosphoketolase comprising a sequence set forth in SEQ ID NO: 2.” “The term "variant", when used in connection to a protein, such as an enzyme, for example as in "a variant of protein X", refers to a protein, such as an enzyme, that is altered in its sequence compared to protein X, but that retains the activity of  protein X, such as the enzymatic activity as detailed above (i.e. a functional variant).” Specification, page 17, lines 31-34.  As such, the scope of claim 17 is understood to encompass a “functional variant” of a Bifidobacterium longum phosphoketolase that can “compris[e] a sequence set forth in SEQ ID NO: 2.”  Recitation of the indefinite article “a” indicates a genus of sequences encompassing plural sequence species.  The definition for “variant” provided in the specification does not place any required limit on the amount of sequence alteration.  As such, the broadest reasonable Bifidobacterium longum phosphoketolase that “compris[es] a sequence set forth in SEQ ID NO: 2” is a phosphoketolase having any subsequence of SEQ ID NO: 2 that can be considered to retain the activity of a Bifidobacterium longum phosphoketolase, wherein such subsequence can be as few as two consecutive amino acid residues of SEQ ID NO: 2, or a similar small region of SEQ ID NO: 2, wherein two is the smallest number of amino acid residues that constitutes a sequence.
Analysis
The specification discloses a phosphoketolase identical to recited SEQ ID NO: 2 and does not identify or discuss any species that may be considered to be a “functional variant thereof.” Such guidance is not sufficient to reasonably predict the sequences for a representative number of species that can be considered to be a functional variant of Bifidobacterium longum phosphoketolase requiring only a fragment of as few as two amino acid residues of recited SEQ ID NO: 2, as discussed above. More specifically, the “functional variant” that can comprise “a sequence set forth in SEQ ID NO: 2” is not required to have any significant sequence identity to SEQ ID NO: 2 or be a specific portion of SEQ ID NO: 2 having phosphoketolase activity.    
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.” “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”
Here, the recited genus of a functional variant of a Bifidobacterium longum phosphoketolase requiring only a fragment of as few as two amino acid residues of recited SEQ ID NO: 2, as discussed above, does not require such function variant to have any minimum identity to the full-length of SEQ ID NO:2.  The large majority of possible amino acid sequence species having only a minimal subsequence SEQ ID NO: 2 (i.e. the remaining structure being substituted) would be understood by a skilled artisan at the time of filing to lack activity as a phosphoketolase nevertheless be a functional variant of Bifidobacterium longum phosphoketolase (i.e. having sedoheptulose-7-phosphate phosphoketolase predict from the disclosure of the specification the operability of species of phosphoketolase functional variants defined as having only a subsequence of SEQ ID NO: 2.  That is, possession of the recited genera of phosphoketolases, as discussed, requires some reasonable ability to predict operative species (i.e. specific species having activity equivalent to a Bifidobacterium longum phosphoketolase) having only a subsequence of SEQ ID NO: 2 that is sufficient for an operable phosphoketolase.  The prior art of record and the disclosure of a phosphoketolase having SEQ ID NO: 2 in the specification is not sufficient to allow for the ordinarily skilled artisan at the time of filing to reasonably predict operable species of phosphoketolases requiring only an undefined subsequence of SEQ ID NO: 2.  Stated in other words, the specification does not disclose a representative number of a species of the recited genus of functional variants of a Bifidobacterium longum phosphoketolase, wherein a representative number of species will demonstrate the maximum amount of substitution that can be applied to SEQ ID NO: 2 to generate phosphoketolase species that can be considered to be a functional variant of a Bifidobacterium longum phosphoketolase having any subsequence of SEQ ID NO: 2.
	For these reasons, there is unpredictability in performance of certain species representative of the board scope of the clamed genera other than those specifically enumerated such that one skilled in the art at the time of filing is found not to have been placed in possession of the recited genera outlined above.
	The above rejection can be obviated by amended claim 17 to recite “comprising the sequence set forth in SEQ ID NO: 2.”

Genus of claim 18
Claim scope
	Claim 18, depending from claim 16, recites “the microorganism is further genetically modified to facilitate a metabolic pathway that converts a fructose-6-phosphate molecule and 2 phosphate molecules into 3 molecules acetyl- phosphate and 2 molecules water.” The recitation of “further genetically modified” is a recitation that the microorganism recited in claim 16 is not required to have a metabolic pathway that converts a fructose-6-phosphate molecule and 2 phosphate molecules into 3 
	As such, claim 18 is interpreted as required the presence of additional genetic modifications in addition to those recited in claim 16 for any embodiment of claim 18 such otherwise embodiment microorganisms of claim 18 will not be “further genetically modified” as recited.  In this regard, claim 18 recites any possible additional genetic modification that can establish the function of “to facilitate a metabolic pathway that converts a fructose-6-phosphate molecule and 2 phosphate molecules into 3 molecules acetyl- phosphate and 2 molecules water,” wherein such facilitation is understood as any increase in a fraction of fructose-6-phosphate converted as recited and is not understood as requiring that all fructose-6-phosphate that may be produced by an embodiment microorganism be converted as recited.
	Claims 19-22 depend from an incorporate the features of claim 18.  Further, it is noted that none of claims 18-22 are limited to any specific species of microorganism and include at least yeast and bacteria.
Analysis
The specification demonstrates that different genetic modifications are required between different microorganisms in order to establish the metabolic pathway for converting fructose-6-phsophate (F6P) as recited in claim 18.  Example 4 of the specification is understood as presenting an embodiment of claim 18 implemented in E. coli. having the genotype ΔldhA, ΔadhE, ΔmgsA, ΔfrdABCD, ΔpflAB, ΔpfkAB or ΔldhA, ΔadhE, ΔfrdBC, ΔpflB further having deletion of tkt and/or tal genes and expressing a phosphoketolase having sedoheptulose-7-phosphate (S7P) phosphoketolase activity.  Example 5 and Table 2 of the specification is understood as presenting an embodiment of claim 18 implemented in Saccharomyces cerevisiae a heterologous phosphoketolase that is further modified by deletion of TKL1, TKL2, TAL1, PHO13, ZFW1 and NQM1 genes, deletion of transketolase genes and overexpression of SHB17.  
	As such, the specification evidences that very different genetic modifications are needed to implement embodiments of claim 18 in E. coli as compared to S. cerevisiae.  
et al. (Artificial pathway emergence in central metabolism from three recursive phosphoketolase reactions, FEBS J. 285 (2018): 4367-77), abstract, reports “Escherichia coli strain deleted in transketolase and glucose 6-phosphate dehydrogenase, effectively eliminating the native pentose phosphate pathway. We demonstrate that the overexpression of phosphoketolase restores prototrophic growth by catalyzing three consecutive reactions, cleaving xylulose 5-phosphate, fructose 6-phosphate, and, notably, sedoheptulose 7-phosphate. We find that the activity of the resulting synthetic pathway becomes possible due to the recalibration of steady-state concentrations of key metabolites, such that the in vivo cleavage rates of all three phosphoketolase substrates are similar.” Fig. 1 of Krusemann et al. shows a pathway wherein one molecule of F6P is converted to three molecules of acetyl-phosphate with the same stoichiometry recited in claim 16.  The strain described by Krusemann et al. has deletion if rpiAB, tktAB and zwf genes (see Fig. 2) and overexpresses a specific phosphoketolase from Bifidobacterium adolescentis.  
Bogorad et al. (Synthetic non-oxidative glycolysis enables complete carbon conservation, Nature 502 (2013): 693-97) (see IDS), abstract, describe “a non-oxidative [NOG], cyclic pathway that allows the production of stoichiometric amounts of C2 metabolites from hexose, pentose and triose phosphates without carbon loss” in E. coli.  As shown in Fig. 2 of Bogorad et al., one molecule of F6P generates three molecules of acetyl-phosphate with the apparent stoichiometry as recited in claim 18.  Bogorad et al., bridging pages 694-95, report “To engineer NOG for xylose in E. coli, it was necessary to overexpress two enzymes: F/Xpk (encoded by fxpk from B. adolescentis) and Fbp [fructose 1,5-bisphosphatase] (encoded by E. coli fbp)” in additional to gene deletions as indicated in Fig. 4a of Bogorad et al.
The evidence of record reviewed above indicates that 1) different genetic modification strategies are needed for different species of microorganisms to establish “to facilitate a metabolic pathway that converts a fructose-6-phosphate molecule and 2 phosphate molecules into 3 molecules acetyl- phosphate and 2 molecules water,” and 2) genetic modifications “to facilitate a metabolic pathway that converts a fructose-6-phosphate molecule and 2 phosphate molecules into 3 molecules acetyl- phosphate and 2 molecules water” are structurally diverse even when implemented in E. coli wherein the evidence of record does not indicate that the features of claim 16, or even the features of claim 16 E. coli wherein the specification, Example 4, and Bogorad et al. indicate that several additional gene deletions are required.
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.” A “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” “‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”
Here, the specification presents one principal mode of implementing the metabolic pathway recited in claim 18 separately in E. coli and S. cerevisiae, as reviewed above.  The evidence of record indicates that 1) different species of microorganisms require diverse genetic modifications to implement the metabolic pathway of claim 18, and 2) genetic modifications that can introduce the metabolic pathway recited in claim 18 even in the since microorganism of E. coli substantially vary and appear to require further specific genetic modifications in the form of gene deletions (e.g. ΔldhA, ΔadhE, ΔmgsA, ΔfrdABCD, ΔpflAB, ΔpfkAB or ΔldhA, ΔadhE, ΔfrdBC, ΔpflB) and/or overexpression of other enzymes not recited in claim 18 such as sedoheptulose-1,7-bisphosphatase or fructose 1,5-bisphosphatase.  
Again, the genus of claim 18 encompasses any set of genetic modifications having the function of “to facilitate a metabolic pathway that converts a fructose-6-phosphate molecule and 2 phosphate molecules into 3 molecules acetyl- phosphate and 2 molecules water.”  In view of the evidence discussed above, the limited examples provided by the specification cannot be deemed to adequately describe and be representative of the entire genus of claim 18.  Since claim 18 is open to unlimited variation by encompassing any set of genetic modifications having the recited function, the limited examples provided by the specification cannot 1) be representation of the open-ended variation of genetic modifications encompassed by claim 18, or 2) allow the ordinarily skilled artisan to recognize genetic modifications that 
The claims lack adequate written description in the specification for the above reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-22 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (U.S. 2013/0089906 A1) further in view of Bogorad et al. (Synthetic non-oxidative glycolysis enables complete carbon conservation, Nature 502 (2013): 693-97) (see IDS) and Beck et al. (U.S. 2016/0068831 A1) (“Beck et al. 2d”) (previously cited).
“The invention provides for methods for the production of mevalonate, isoprene, isoprenoid precursor molecules, and/or isoprenoids in cells via the heterologous expression of phosphoketolase enzymes.” Beck et al., abstract.
“This present invention relates to cultured recombinant cells comprising a phosphoketolase polypeptide and one or more mevalonate (MVA) pathway polypeptides capable of producing mevalonate, isoprenoid precursors, isoprene and isoprenoids and compositions that include these cultured cells, as well as methods for producing and using the same.”
Beck et al., in the claims, teach:

2. The cells of claim 1, wherein the one or more heterologous nucleic acids encoding a polypeptide having phosphoketolase activity is capable of synthesizing glyceraldehyde 3-phosphate and acetyl phosphate from xylulose 5-phosphate.
3. The cells of claim 1, wherein the one or more heterologous nucleic acids encoding a polypeptide having phosphoketolase activity is capable of synthesizing erythrose 4-phosphate and acetyl phosphate from fructose 6-phosphate.
4. The cells of claim 1, wherein the heterologous nucleic acid encoding a polypeptide having phosphoketolase activity is selected from the group consisting of: Bifidobacterium longum, Enterococcus galliniarum, Clostridium acetobutilicum, Nostoc punctiforme, Rhodopseudomonas palustris, Pantoea, Mucilaginibacter paludis, Thermobifida fusca, Bifidobacterium breve, Rahnella aquatili, Bifidobacterium animalis, Gardnerella vaginalis, Streptomyces avermitilis, Lactobacillus plantarum, and Lactobacillus reuteri.
“The present invention provides an alternate metabolic process which can potentially produce three molecules of acetyl-CoA from one molecule of glucose using a pathway which does not rely on the Wood-Ljungdahl pathway enzymes. Instead, it makes use of a phosphoketolase enzyme found in certain organisms, particularly among Bifidobacteria [see, for example, Biology of the Prokaryotes (ed. Lengeler, Drews and Schlegel); Blackwell Science, New York, 1999, p. 299-301; Meile et al., J. of Bacteriology, 2001, 183:9, 2929-36; Jeong et al., J. Microbiol. Biotechnol., 2007, 17:5, 822-829]. Phosphoketolase enzymes allow for formation of acetyl-CoA (via acetyl-phosphate) from xylulose 5-phosphate or fructose 6-phosphate rather than through oxidation of pyruvate as in typical metabolism.” Beck et al., para. [0117].  That is, the embodiment microorganism cells in accordance with the teachings of Beck et al. have increased acetyl phosphate conversion from a carbon source (e.g. glucose) as compared to a corresponding non-metabolically engineered microorganism.
et al., paras. [0021]-[0022].  SEQ ID NO: 4 of Beck et al. is about 98% identical to recited SEQ ID NO: 2 such that SEQ ID NO: 4 of Beck et al. includes a sequence set forth in recited SEQ ID NO: 2.  Table 1 of Beck et al. indicates that phosphoketolase from B. longum has activity on fructose-6-phosphate (F6P) (i.e. to produce acetyl-phosphate and erythrose 4-phosphate (E4P).”
“Phosphoketolases have been classified into two types based on their substrate preference: xylulose-5-phosphate (X5P) phosphoketolases, which only act on X5P, and X5P/fructose-6-phosphate (F6P) phosphoketolases, which can act on both X5P and F6P (Suzuki et al., Acta Cryst. F66, 2010, 66:8, 941-43).” Beck et al., para. [0118].
“As further detailed herein, phosphoketolases can also act upon sedoheptulose-7-phosphate to convert it to ribose-5-phosphate and acetyl phosphate. A non-limiting example of such a phosphoketolase is Bifidobacterium longum phosphoketolase, which has catalytic activity with sedoheptulose-7-phosphate.” Beck et al., para. [0119].  As such, the B. longum phosphoketolase taught by Beck et al. is a phosphoketolase having sedoheptulose-7-phosphateketolase activity.
“Phosphoketolase enzymes catalyze the conversion of xylulose 5-phosphate to glyceraldehyde 3-phosphate and acetyl phosphate and/or the conversion of fructose 6-phosphate to erythrose 4-phosphate and acetyl phosphate.” Beck et al., para. [0156].
The recombinant cells taught by Beck et al. are preferably recombinant E. coli cells that are to be cultured in an appropriate media including a carbon source such as glucose in order to produce acetyl-phosphate by the activity of expressed heterologous phosphoketolase as described wherein such acetyl-phosphate is converted to mevalonate or isoprene in embodiments of Beck et al.  Beck et al., para. [0379] and Example 7, paras. [0415]-[0420].
“FIG. 5 depicts an engineered pathway in which erythrose 4 phosphate (E4P) and glucose-3 phosphate (G3P) generated in phosphoketolase-catalyzed reaction (PKT) are converted back to PKT sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate phosphatase (SFP). Other abbreviations used in this figure indicate xylulose 5-phosphate (X5P), sedoheptulose-1,7-bisphosphate (S1,7BP), sedoheptulose-7-phosphate (S7P), fructose-1,6-bisphosphate (F1,6BP), fructose-6-phosphate (F6P), dihydroxyacetone phosphate (DHAP). X indicates the attenuated or deleted enzymatic reactions.” Beck et al., para. [0044].
“In other aspects, the host cells can be further engineered to increase intracellular acetyl-phosphate concentrations by introducing heterologous nucleic acids encoding sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate aldolase and sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate phosphatase. In certain embodiments, the host cells having these molecular manipulations can be combined with attenuated or deleted transaldolase (talB) and phosphofructokinase (pfkA and/or pfkB) genes, thereby allowing faster conversion of erythrose 4-phosphate, dihydroxyacetone phosphate, and glyceraldehyde 3-phosphate into sedoheptulose 7-phosphate . . . (see FIG. 5).” Beck et al., para. [0372].  
Working embodiments of Beck et al. are demonstrated in recombinant E. coli host cells.  See Beck et al., Table 4.
As such, Beck et al. directly suggest and describe a recombinant E. coli host cell having a heterologous gene encoding phosphoketolase from B. longum having sedoheptulose-7-phosphate phosphoketolase activity and further heterologous genes encoding sedoheptulose-1,7-bisphosphatase and fructose-1,6-bisphosphate phosphatase (i.e. fructose 1,6-bisphosphatase) and having deleted transaldolase (talB), as directly recited in claims 20-22. 
As described in paras. [0044] and [0372] of Beck et al. with respect to Fig. 5, Fig. 5 depicts an arrangement wherein “the host cells can be further engineered to increase intracellular acetyl-phosphate concentrations by introducing heterologous nucleic acids encoding sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate aldolase and sedoheptulose-1,7-bisphosphatase/fructose-1,6-bisphosphate phosphatase,” which produces sedoheptulose-7-phosphate (S7P) as shown in Fig. 5.  As shown in Fig. 5, a dashed line is shown showing the conversion of S7P to xylose-5-phoshphate (X5P) wherein X5P servers as a substrate for transketolase (PKT) for production of acetyl-phosphate. As et al., the B. longum PKT “can act upon sedoheptulose-7-phosphate (S7P) to convert it to ribose-5-phosphate (R5P) and acetyl phosphate.” Beck et al., para. [0119]. As shown in Fig. 2 of Beck et al., R5P can be converted to Ru5P and then to X5P, which an ordinarily skilled artisan would readily understand as the activity of ribulose-5-phosphate isomerase (rpi) and ribulose-5-phosphate 3-epimerase (rpe), respectively (see Beck et al. 2d, Fig. 1), as part of the pentose phosphate pathway as annotated in Fig. 2 of Beck et al.
As such, when PKT from B. longum that acts to “also act upon sedoheptulose-7-phosphate to convert it to ribose-5-phosphate and acetyl phosphate,” three separate PKT catalyzed reactions occur in the scheme shown in Fig. 5 of Beck et al. as annotated in Fig. 5 (annotation in underline) below (see Fig. 3 of Beck et al. for stoichiometry of PKT reactions):
PKT1: F6P+ Pi [Wingdings font/0xE0] E4P +acetyl-P + H2O
PKT2: S7P + Pi [Wingdings font/0xE0] R5P + acetyl-P + H2O
PKT3: X5P + Pi [Wingdings font/0xE0] G3P (glyceraldehyde-3-phosphate) + acetyl-P + H2O

    PNG
    media_image1.png
    550
    735
    media_image1.png
    Greyscale

These three phosphoketolase reactions are directly taught by Beck et al., para. [0156]:
[reaction PKT3]. In other embodiments, the phosphoketolase enzyme is capable of catalyzing the conversion of fructose 6-phosphate to erythrose 4-phosphate and acetyl phosphate [reaction PKT1]. In other embodiments, the phosphoketolase polypeptide catalyzes the conversion of sedoheptulose-7-phosphate to a product (e.g., ribose-5-phosphate) and acetyl phosphate [reaction PKT2]. Thus, without being bound by theory, the expression of phosphoketolase as set forth herein can result in an increase in the amount of acetyl phosphate produced from a carbohydrate source.”
The above phosphoketolase reactions indicate that one molecule of F6P and three phosphate (Pi) molecules being converted into 3 molecules of acetyl-phosphate and 3 phosphate molecules, which does not balance.  However, the conversion of sedoheptulose-1,7-bisphosphate to sedoheptulose-7-phosphate catalyzed by SFP is a hydrolase reaction that consumes a molecule of H2O and results in the liberation of one phosphate molecule that can be used for the PKT reactions which brings the overall stoichiometry of the cycle shown in Fig. 5 to one molecule of F6P and 2 phosphate molecules being converted into 3 molecules of acetyl-phosphate  and 2 molecules of water as directly recited in claim 18, which balances.
That is, “The present invention provides an alternate metabolic process which can potentially produce three molecules of acetyl-CoA from one molecule of glucose using a pathway which does not rely on the Wood-Ljungdahl pathway enzymes. Instead, it makes use of a phosphoketolase enzyme found in certain organisms, particularly among Bifidobacteria [see, for example, Biology of the Prokaryotes (ed. Lengeler, Drews and Schlegel); Blackwell Science, New York, 1999, p. 299-301; Meile et al., J. of Bacteriology, 2001, 183:9, 2929-36; Jeong et al., J. Microbiol. Biotechnol., 2007, 17:5, 822-829]. Phosphoketolase enzymes allow for formation of acetyl-CoA (via acetyl-phosphate) from xylulose 5-phosphate or fructose 6-phosphate rather than through oxidation of pyruvate as in typical metabolism.” Beck et al., para. [0117].  The preceding is interpreted as a description that a molecule of glucose or fructose-6-phosphate can be converted to three molecules of acetyl-phosphate.
Again, Beck et al. directly state the expression of a PKT from B. longum that can also act upon sedoheptulose-7-phosphate to convert it to ribose-5-phosphate and acetyl phosphate such that Beck et al. directly suggest that a PKT reaction that generates acetyl-phosphate can assist in the conversion of S7P to X5P shown by the broken arrow in Fig. 5 of Beck et al.  As such, in implementing embodiments of Fig. 5, an ordinarily skilled artisan at the time filing would have been motivated to utilize the taught PKT from B. longum having sedoheptulose-7-phosphate (S7P) phosphoketolase activity since Fig. 5 directly relates to modifications for “faster conversion of erythrose 4-phosphate, dihydroxyacetone phosphate, and glyceraldehyde 3-phosphate into sedoheptulose 7-phosphate” such that in embodiments that produce S7P an ordinarily skilled artisan at the time of filing would have been motivated express the B. longum having sedoheptulose-7-phosphate (S7P) phosphoketolase to achieve the advantage of greater conversion of S7P to acetyl-phosphate as evidenced by Fig. 45 and related texted of Beck et al.  
FIG. 45 is a graph showing metabolite formation by a strain expressing B. longum PKL in the presence of S7P substrate.” Beck et al., para. [0084].  “Analysis of metabolite detection by LC-MS indicated that in cells only expressing fructose 6-phosphate (F6P), ribose 5-phosphate (R5P), or sedoheptulose 7-phosphate (S7P), metabolites F6P, R5P, or S7P, respectively, were primarily detected (FIG. 45). Cells co-expressing R5P with B. longum phosphoketolase showed that it was primarily retained as R5P with some AcP production. In contrast, cells co-expressing F6P with B. longum phosphoketolase showed that F6P detection disappeared and the formation of AcP was detected (FIG. 45). Similarly, cells co-expressing S7P with B. longum phosphoketolase showed that S7P detection disappeared and the formation of AcP was detected (FIG. 45).” Beck et al., para. [0485].
“In any aspects of the invention, provided herein are recombinant cells comprising one or more heterologously expressed nucleic acids encoding phosphoketolase polypeptides as disclosed herein and further engineered to decrease the activity of a transketolase (tktA and/or tktB) isozyme.” Beck et al., para. [0354].
The preceding description in para. [0354] is considered to be a direct teaching an engineered microorganism capable of increased acetyl phosphate conversion from a carbon source compared to a corresponding non-metabolically engineered microorganism, wherein the microorganism comprises a nucleic acid encoding any of the few phosphoketolases described by Beck et al. including Bifidobacterium and having decreased activity of tktA and tktB transketolase genes.  The specification, page 34, lines 11-12, indicate that tktA and tktB genes represent the native transketolases of E. coli such that an E. coli host cell having eliminated or deleted tktA and tktB genes would have eliminated transketolase activity.
However, Beck et al. do not directly teach a recombinant E. coli host cell consistent with Fig. 5 of Beck et al. further modified to have eliminated transketolase activity as recited in claim 16.  Eliminated transketolase activity is considered to be a narrower species of “decrease the activity of a transketolase (tktA and/or tktB) isozyme” as taught in Beck et al., para. [0354].
As discussed, Beck et al., para. [0372], teach modifications “allowing faster conversion of erythrose 4-phosphate, dihydroxyacetone phosphate, and glyceraldehyde 3-phosphate into sedoheptulose 7-phosphate.”  As discussed above, sedopheptulose-7-phosphate (S7P) can be converted to R5P and acetyl-phosphate by action of the taught phosphoketolase from B. longum as discussed in detail above such that the production of S7P directly benefits acetyl-phosphate production.
As discussed above, para. [0354] of Beck et al., Beck et al. suggest that in certain embodiments the activity of tktA and tktB genes can have decreased activity.  However, it is further noted that para. [0354] of Beck et al. also mentions increased expression of tktA and tktB genes.  As discussed, para. [0372] and Fig. 5 of Beck et al. is directed towards modifications for further increased production of S7P, wherein S7P can sever as a substrate for B. longum PKT to product produce R5P and acetyl-phosphate.  As shown in Fig. 2 of Beck et al., S7P and GAP can react to form R5P and X5P, which is by definition a transketolase-catalyzed reaction (see Beck et al. 2d, Fig. 1), where R5P can be further converted to X5P through a Ru5P intermediate wherein two molecules of acetyl-phosphate can be produced through phosphoketolase reaction of the two molecules of X5P so produced.  However, as illustrated in Fig. 2 of Beck et al., the transketolase reaction between S7P and G3P is reversible while it is well-understood in the art that phosphoketolase reactions are energetically irreversible. See  Bogorad et al., Fig 1 legend (“irreversible phosphoketolase reaction.”).  Further, Bogorad et al. teach an alternative arrangement for conversion of F6P to acetyl-phosphate wherein “we design and construct a non-oxidative, cyclic pathway that allows the production of stoichiometric amounts of C2 metabolites from hexose, pentose and triose phosphates without carbon loss” described as non-oxidative glycolysis (NOG) as outlined in Fig. 1 of et al. and abstract.  Such NOG is supported by “irreversible step [of phosphoketolase that] provides the first driving force for NOG.” Bogorad et al., page 693, right column.  As such, in order to maximize the amount of F6P molecules converted to 3 molecules of acetyl-phosphate, at the time of filing an ordinarily skilled artisan would have been motivated to reduce activity of tktA and/or tktB genes in implementations of Fig. 5 of Beck et al. in order to maximize the amount of S7P available as a substrate for B. longum PKT as to maximize acetyl-phosphate production by eliminating the ability of the host cell to convert S7P to products other than R5P and acetyl-phosphate (i.e. the transketolase reaction described in Fig. 2 of Beck et al. operating in reverse) since Bogorad et al. teach that irreversible phosphoketolase reactions are preferable for engineering a pathway for conversion of hexoses to C2 metabolites including acetyl-phosphate.
  Regarding the specific recitation in claim 16 that transketolase activity is eliminated, in view of Beck et al., para. [0354], directly suggesting decreasing activity of tktA and tktB genes, at the time of filing an ordinarily skilled artisan would have been motivated to implement such reduction of tktA and tktB genes by deleting both of these genes and thereby eliminating transketolase activity in the recombinant E. coli host cell.  For example, Beck et al. 2d, Table 9, report various E. coli strains having genotype [Symbol font/0x44]tktA [Symbol font/0x44]tktB expressing various heterologous phosphoketolases for the purpose of assisting screening the presence of phosphoketolase activity wherein transketolase activity can interfere in an assay. Beck et al. 2d, Table 9, directly teach that deletion of genes tktA and tktB in E. coli is feasible and is a direct method for reducing transketolase activity in E. coli.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to delete genes tktA and tktB in recombinant E. coli in implementations of Fig. 5 of Beck et al. in order to maximize the amount of S7P available as a substrate for B. longum PKT wherein deletion of genes is the most effective means of reduction of activity of tktA and tktB genes.  
It is further noted that, as shown in Fig. 5 of Beck et al., a transaldolase gene (TAL) also serve to reduce the diversion of S7P to form products other than acetyl-phosphate and R5P/X5P.  It is noted that none of the phosphoketolases described in Table 9 of Beck et al. 2d appear to have sedoheptulose-7-phosphate activity such that Beck et al. 2d is not considered to anticipate claim 16.
Regarding claim 19, Beck et al. do not teach deletion of both native E. coli talA and talB genes such that the recombinant E. coli host cells exhibiting the metabolic pathway shown in Fig. 5 of Beck et al.  et al., para. [0354], teach that “In any aspects of the invention, provided herein are recombinant cells comprising one or more heterologously expressed nucleic acids encoding phosphoketolase polypeptides as disclosed herein and further engineered to increase the activity of ribulose-5-phosphate 3-epimerase (rpe). Activity modulation (e.g., decreased or increased) of glucose 6-phosphate 1-dehydrogenase (zwf), 6-phosphogluconolactonase (pgl), 6-phosphogluconate dehydrogenase (gnd), transketolase (tktA and/or tktB), transaldolase (talA or talB), ribulose-5-phosphate-epimerase, ribose-5-phosphate epimerase, ribose-5-phosphate isomerase (rpiA and/or rpiB) and/or ribulose-5-phosphate 3-epimerase (rpe) isozymes is also contemplated herein.”  Since Beck et al., para. [0372], in connection with Fig. 5 specifically teach that it is desirable to delete at least one transaldolase gene, at the time of filing an ordinarily skilled artisan would have been motivated to delete both native E. coli transaldolase genes, talA and talB, since Beck et al. directly teach that transaldolase activity is undesirable as far as reduced transaldolase activity allows for faster conversion of erythrose 4-phosphate, dihydroxyacetone phosphate, and glyceraldehyde 3-phosphate into sedoheptulose 7-phosphate and fructose 1-phosphate.
Regarding claims 20-21 depending from claim 19, as discussed above, Beck et al., para. [0372], directly states expression of a heterologous nucleic acid encoding sedoheptulose-1,7-bisphosphate as necessary to establish the pathway shown in Fig. 5 of Beck et al.

Claims 16-22 and 26-30 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al., Bogorad et al. and Beck et al. 2d as applied to claims 16-22 and 27-28 above, and further in view of Gronenberg et al. (Next generation biofuel engineering in prokaryotes, Curr. Opin. Chem. Biol. 17 (2013): 462-71).
Regarding claims 26, 29 and 30, as discussed, Beck et al. relate to the use of phosphoketolases to increase the production of acetyl-phosphate that can then be converted to acetyl-CoA and converted into isoprenes.  See Beck et al., Fig. 2.  Bogorad et al. similarly relates to E. coli further engineered to increase production of acetyl-phosphate that can then be converted to acetyl-CoA.  However, Bogorad et al., page 695, right column, note that several products can be formed from acetyl-CoA including ethanol, 1-butanol, isoprenoids and fatty acids with reference to reference 22 of Bogorad et al., which is et al.  Gronenberg et al., page 464, bridging columns, teach that “overexpression of thioestersase increase the production of FAs [fatty acids]” in E. coli.
	While Beck et al. directly teach the use of increased acetyl-phosphate phosphate production for isoprene production, Bogorad et al. directly teach that acetyl-phosphate generated by expression of heterologous phosphoketolases in E. coli can benefit the production of other products such as fatty acids.  This is further taught by Beck et al. 2d, para. [0003], teaching that “acetyl-Coenzyme A (acetyl-CoA) which is an important intermediate in the synthesis of essential biological compounds, including polyketides, fatty acids.”  At the time of filing, an ordinarily skilled artisan would have been motivated to modify embodiment recombinant E. coli consistent with the teachings of Beck et al. having increased production of acetyl-phosphate (that is converted to acetyl-CoA) to produce any desirable acetyl-CoA-derived product including fatty acids as taught by Bogorad et al. and Beck et al. 2d since Bogorad et al. directly teach that it is desirable to modify a recombinant E. coli host cell having increased acetyl-phosphate production by expression of a heterologous phosphoketolase to produce fatty acids.  As discussed, Gronenberg et al. teach that increased production of fatty acids in E. coli can be achieved by overexpression of a thioesterase which is an enzyme of a pathway that converts acetyl phosphate to fatty acids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TODD M EPSTEIN/Examiner, Art Unit 1652